     Case 9:20-cv-00666-DNH-CFH Document 17 Filed 08/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

ROBERT MILLER,

                    Plaintiff,

              -v-                        9:20-CV-666

OTT, Correctional Officer;
Mohawk Correctional Facility,

                    Defendant.

--------------------------------

APPEARANCES:                             OF COUNSEL:

ROBERT MILLER
Plaintiff, Pro Se
18-A-3955
Mid-State Correctional Facility
P.O. Box 2500
Marcy, NY 13403

HON. LETITIA JAMES                       DAVID C. WHITE, ESQ.
New York State Attorney General          Ass’t Attorney General
Attorneys for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge


             ORDER ON REPORT & RECOMMENDATION

  On June 15, 2020, pro se plaintiff Robert Miller (“Miller”), an inmate in

the custody of the New York State Department of Corrections and
     Case 9:20-cv-00666-DNH-CFH Document 17 Filed 08/26/21 Page 2 of 3




Community Supervision (“DOCCS”) at Mohawk Correctional Facility

(“Mohawk C.F.”), Downstate Correctional Facility (“Downstate C.F.”), Five

Points Correctional Facility (“Five Points C.F.”), and Franklin Correctional

Facility (“Franklin C.F.”), filed this 42 U.S.C. § 1983 action alleging, inter

alia, that defendant Mohawk C.F. Correction Officer Ott violated his Eighth

Amendment rights. Dkt. No. 1. Thereafter, defendants moved under Federal

Rule of Civil Procedure (“Rule”) 56 seeking summary judgment on plaintiff’s

claims. Dkt. No. 12.

   On August 5, 2021, U.S. Magistrate Judge Christian F. Hummel advised

by Report & Recommendation (“R&R”) that defendant’s motion for summary

judgment be granted and that plaintiff’s complaint be dismissed with

prejudice. Dkt. No. 15. Plaintiff has not filed objections, and the time period

in which to do so has expired. See id. Upon review for clear error, the Report

& Recommendation will be accepted and adopted in all respects. See FED. R.

CIV. P. 72(b).

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation is ADOPTED;

   2. Defendant’s motion for summary judgment is GRANTED; and

   3. Plaintiff’s complaint is DISMISSED.



                                       -2-
      Case 9:20-cv-00666-DNH-CFH Document 17 Filed 08/26/21 Page 3 of 3




   The Clerk of the Court is directed to enter a judgment accordingly and

close the file.

   IT IS SO ORDERED.




Dated: August 26, 2021
       Utica, New York.




                                     -3-
